ORDER

PER CURIAM.
Henry Jackson appeals from the judgment entered on a jury verdict finding him guilty of one count of first degree murder, Section 565.020 RSMo 1994, one count of first degree assault, Section 565.050 RSMo 1994, and two counts of armed criminal action, Section 571.015 RSMo 1994. Jackson was sentenced to life without the possibility of parole, fifteen years, and two life sentences to be served concurrently.
Jackson also filed a Rule 29.15 motion which was denied on the merits after an evidentiary hearing.
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court and the judgment of the motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).